957 So. 2d 670 (2007)
Mary E. WARD, Paternal Grandmother, Appellant,
v.
Mary Tyler BRAGG, Former Wife, and Calvin Michael Ward, Former Husband, Appellees.
No. 1D07-0454.
District Court of Appeal of Florida, First District.
April 19, 2007.
Rehearing Denied June 11, 2007.
Janis L. Burke, Ft. Walton Beach, for Appellant.
Sabrina A. Bisordi, Shalimar, for Appellee Calvin Michael Ward; Mary Tyler Bragg, Pro se, Appellee.
PER CURIAM.
Having considered Appellant's response to this Court's order dated February 8, 2007, as well as Appellee's reply thereto and the attached documents, this appeal is hereby dismissed for lack of jurisdiction. The December 19, 2006, order on appeal contemplates an additional hearing on the issue of visitation and is merely an interlocutory preliminary order that will eventually culminate in an appealable final order. Further, the Final Judgment, entered on July 27, 2006, which modified a previously entered custody order, is nonfinal because it reserved jurisdiction to consider the integrally related issue of visitation. See T.H. v. Dep't of Children & Families, 736 So. 2d 126 (Fla. 1st DCA 1999). Finally, Appellant's argument that her motion for rehearing suspended rendition of the Final Judgment is without merit. Appellant's reliance on this Court's opinion in Johnson v. Johnson, 902 So. 2d 241 (Fla. 1st DCA 2005), is misplaced because Johnson did not involve a nonfinal order. Therefore, the motion for rehearing directed towards the final order in Johnson was an authorized motion. Conversely, Appellant's motion for rehearing in this case was not authorized because it was directed towards a *671 nonfinal order. Wagner v. Bieley, Wagner & Assocs., Inc., 263 So. 2d 1 (Fla. 1972). Therefore, it did not suspend rendition. See Fla. R.App. P. 9.020(h).
Appellant's Motion for Relief, filed in this Court on February 1, 2007, is hereby denied as moot.
BROWNING, C.J., KAHN, and LEWIS, JJ., concur.